DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant

1.	Claims 1-20 are pending.

Information Disclosure Statement

2.	The information disclosure statements (IDS) submitted on January 4, 2019 and September 25, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

5.	Claims 1-20 are directed to treating a medical condition via individual customized cognitive guidance, which is considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity). The claims do not do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
	Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, these claims are directed to a method (process) and a system (machine) and  a computer readable hardware storage device (apparatus).  Accordingly, the claims will be further analyzed under step 2 of the Alice/Mayo framework:
Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claim 1, the claim sets forth a method, comprising the following limitations:
generating a current interactive and customized diagnosis object (ICDO) comprising a treatment schedule for a patient by combining a set of previous ICDOs from the patient, wherein each ICDO has a structure which defines elements that are used to diagnose a symptom of the patient and match the patient with a treatment;
monitoring a status of the patient to detect an actual event of the patient differing from the treatment schedule;
modifying the treatment schedule responsive to the differing event by adjusting the current ICDO of the patient according to a learned set of rules to compensate for the differing event, the adjusting comprising exchanging one element of the treatment plan for a new element; and
providing the modified treatment schedule to the patient.

These actions, when considered both individually and as a whole are directed to actions that acquiring information/data with regard to a patient and their treatment schedule and making modifications to the treatment schedule if needed.  This arrangement amounts to both behaviors and business relations.  Such concepts have 



The claims do recite additional limitations:  
A network
A memory medium
A processor
A bus coupled to the memory medium

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional technological elements are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that 

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Applicant’s own Specification indicates the conventionality of the claimed devices (see at least para. 75, “The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the 
                
Independent claims 1, 9, and 15 and dependent claims 2-8, 10-14, and 16-20 merely represent embellishments to the abstract idea and do not impart eligibility on the claimed invention.


6.	Claims 15-20 recite a computer program product for treating a medical condition via individual customized cognitive guidance, the computer program product comprising a computer readable hardware storage device, and program instructions stored on the computer readable hardware storage device. These recitations amount to mere data structures as they do not positively recite any structural components of the system in the body of the claim, and therefore could merely comprise the program code or modules for performing the steps of the invention.

A machine (type of product) is a concrete thing, consisting of parts, or of certain devices and combination of devices. This includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result. A claim that includes terms that imply that the invention is directed to a product, for instance by reciting “a machine comprising...”, but fails to include tangible structural elements or limitations under the broadest reasonable interpretation is not limited to a practical application, but rather wholly 

Additionally, with respect to Applicant’s recitation of computer readable instructions on a computer readable medium, the specification does not disavow a signal or carrier wave as a possible interpretation of a computer readable medium. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989). The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). See MPEP 2111.01. As such, the computer program product’s computer readable medium could be a signal per se and devoid of physical structure.

Thus, claims 15-20 must be rejected under 35 US.C. § 101 as covering non-statutory subject matter.

In order to overcome this rejection under 35 U.S.C. 101, a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals perse. Alternatively or additionally, positive recitation of physical structure such as computer hardware elements would also likely overcome this rejection under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-4, 9-11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2002/0138304, Fontanesi, et al., hereinafter Fontanesi.
9.	Regarding claim 1, Fontanesi discloses a method for treating a medical condition via individual customized cognitive guidance, the method comprising:
	generating a current interactive and customized diagnosis object (ICDO) comprising a treatment schedule for a patient by combining a set of previous ICDOs from the patient, wherein each ICDO has a structure which defines elements that are used to diagnose a symptom of the patient and match the patient with a treatment, (page 2, paragraphs 18-20, It is an object of the present invention to utilize the International classification of disease (ICD) codes which are an internationally-recognized system for identifying disease sites. It is a further object of the present page 3, paragraphs 32-34, establish and monitor a treatment schedule for each individual treatment plan within each PBM to be utilized by a treating physician. It is an object of the present invention to access quality of life and economic data endpoints at the initiation, during, and after treatment to develop a measurement of outcome based upon treatment efficacy, economic efficacy, and social efficacy such as dental, auditory, nutritional and related laboratory studies, to determine the efficacy of utilization of ancillary services. It is a further object of the present invention to furnish a treatment physician and payor notice of default when treatment is not finished in compliance with a scheduled time for treatments within an individual treatment plan selected from the PBM);
	monitoring a status of the patient in real time via an internet of things network associated with the patient to detect an actual event of the patient differing from the treatment schedule, (page 3, para. 38, provide a system flexible enough to maintain a fluid state of evaluation such that on-line, real-time evaluation of data is possible. and page 4, para. 62, if the workup has not been completed 58, or if there is a requirement for restaging 59, it must be completed prior to initiation of therapy. If there is a requirement for restaging 59, and the restaging 59 determines the same classification 2 and staging 3 combination 61, the patient will be returned to the PBM therapy regimen 
modifying, in real time, the treatment schedule responsive to the differing event by adjusting the current ICDO of the patient according to a learned set of rules to compensate for the differing event, the adjusting comprising exchanging one element of the treatment plan for a new element, (page 4, para. 62, if the workup has not been completed 58, or if there is a requirement for restaging 59, it must be completed prior to initiation of therapy. If there is a requirement for restaging 59, and the restaging 59 determines the same classification 2 and staging 3 combination 61, the patient will be returned to the PBM therapy regimen 26A so that treatment may be initiated. If there is a change 62 in the classification 2 or the staging 3, the patient is reevaluated and new information is obtained and a new PBM therapy regimen 63 is assigned based upon the new classification 2 and staging 3. The new information is recorded in the physician's terminal 23 and treatment is initiated); and
	providing the modified treatment schedule to the patient in real time, (Fig. 5A, page 3, para. 38, provide a system flexible enough to maintain a fluid state of evaluation such that on-line, real-time evaluation of data is possible, page 4, para. 55, prior to providing any treatment, the physician will ensure that the patient is completely informed of what procedures will be performed and pages 4-5, para. 65, Once a 
10.	Regarding claim 2, Fontanesi discloses the method of claim 1 as described above.  Fontanesi further discloses the method further comprising:
	creating automatically an initial ICDO for the patient; monitoring a real-time status of the patient via the internet of things network associated with the patient, (Fig. 5A, page 3, para. 38, provide a system flexible enough to maintain a fluid state of evaluation such that on-line, real-time evaluation of data is possible, page 3, para. 54, The treating physician uses the computer to record data obtained during the treatment of the patient and then transmits the information to the main processing center using any known electronic means such as by modem 21 or E-mail 19 and as further explained below, page 4, para. 55, prior to providing any treatment, the physician will ensure that the patient is completely informed of what procedures will be performed and pages 4-5, para. 65, Once a particular PBM therapy regimen is selected for a particular individual, the information is indexed and recorded for the particular patient);
	generating automatically, responsive to the monitoring, a set of ICDOs updating the initial ICDO for the patient, (page 4, para. 62, if the workup has not been completed 58, or if there is a requirement for restaging 59, it must be completed prior to initiation of therapy. If there is a requirement for restaging 59, and the restaging 59 determines the same classification 2 and staging 3 combination 61, the patient will be returned to the PBM therapy regimen 26A so that treatment may be initiated. If there is a change 62 in the classification 2 or the staging 3, the patient is reevaluated and new information is obtained and a new PBM therapy regimen 63 is assigned based upon the new 
generating the set of rules customized to the patient from a set of symptom patterns and a set of treatment patterns learned from adjustments by a professional to the set of ICDOs during a machine learning phase, (page 4, para. 59, Once the treating physician determines the classification of the ailment utilizing the accepted standard, the classification is recorded within the physician's terminal located in the physician's office. Preferably, in the area of oncology, such a classification code would be assigned utilizing the International Classification of Diseases for Oncology, 2d Edition (1990), from the World Health Organization in Geneva, Switzerland. However, the PBM will provide the physician with a list of different authoritative references to utilize in classifying the ailment, and page 4, para. 62, if the workup has not been completed 58, or if there is a requirement for restaging 59, it must be completed prior to initiation of therapy. If there is a requirement for restaging 59, and the restaging 59 determines the same classification 2 and staging 3 combination 61, the patient will be returned to the PBM therapy regimen 26A so that treatment may be initiated. If there is a change 62 in the classification 2 or the staging 3, the patient is reevaluated and new information is obtained and a new PBM therapy regimen 63 is assigned based upon the new classification 2 and staging 3. The new information is recorded in the physician's terminal 23 and treatment is initiated).
11.	Regarding claim 3, Fontanesi discloses the method of claims 1 and 2 as described above.  Fontanesi further discloses the machine learning phase comprising:

	receiving a manual update to an ICDO of the set of ICDOs from a human who is monitoring symptoms of the patient and progress of the patient over time, (page 4, para. 62, if the workup has not been completed 58, or if there is a requirement for restaging 59, it must be completed prior to initiation of therapy. If there is a requirement for restaging 59, and the restaging 59 determines the same classification 2 and staging 3 combination 61, the patient will be returned to the PBM therapy regimen 26A so that treatment may be initiated. If there is a change 62 in the classification 2 or the staging 3, the patient is reevaluated and new information is obtained and a new PBM therapy regimen 63 is assigned based upon the new classification 2 and staging 3. The new information is recorded in the physician's terminal 23 and treatment is initiated).
page 4, para. 62, if the workup has not been completed 58, or if there is a requirement for restaging 59, it must be completed prior to initiation of therapy. If there is a requirement for restaging 59, and the restaging 59 determines the same classification 2 and staging 3 combination 61, the patient will be returned to the PBM therapy regimen 26A so that treatment may be initiated. If there is a change 62 in the classification 2 or the staging 3, the patient is reevaluated and new information is obtained and a new PBM therapy regimen 63 is assigned based upon the new classification 2 and staging 3. The new information is recorded in the physician's terminal 23 and treatment is initiated).
13.	Regarding claims 9-11, these claims are rejected for the same reasons as set forth above with regard to claims 1-2 and 4.  Fontanesi discloses a memory medium comprising program instructions; a bus coupled to the memory medium; and a processor, for executing the program instructions, coupled to a cognitive and customized assistant engine via the bus that when executing the program instructions, (page 3, para. 47, the reporting loop of data from a health provider's personal computer at a health facility to a central processing system). 
14.	Regarding claims 15-17, these claims are rejected for the same reasons as set forth above with regard to claims 1-2 and 4.  Fontanesi discloses a computer program product for treating a medical condition via individual customized cognitive guidance, the computer program product comprising a computer readable hardware storage device, and program instructions stored on the .   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 5-8, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication Number 2002/0138304, Fontanesi, et al., hereinafter Fontanesi in view of United States Patent Application Publication Number 2017/0235909, Lozano, et al., hereinafter Lozano.
17.	Regarding claim 5, Fontanesi discloses the method of claim 1 as described above.  Fontanesi does not explicitly disclose wherein the actual event is an actual eating event and the treatment schedule is a scheduled eating plan and wherein the method further comprises:
	rating a severity level of the actual eating event of the user by comparing the actual eating event to a set of eating events in the scheduled eating plan for the patient; and

	However, Lozano teaches wherein the actual event is an actual eating event and the treatment schedule is a scheduled eating plan and wherein the method further comprises:
	rating a severity level of the actual eating event of the user by comparing the actual eating event to a set of eating events in the scheduled eating plan for the patient, (page 7, para. 78, Patient care plan 306 integrates the various components of the patient's care plan, which can include, e.g., assessments, goals, prescriptions, treatment details, exercise plans, nutrition plans, biometric testing plans, etc. Patient care plan 306 can be customized in one or more templates, such as in templates for managing any of various chronic diseases, chronic pain conditions, etc. Patient's medical staff component 307 enables assignment of medical staff members to the patient's care and care plan activities, and page 16, para. 138, the telemonitoring system identifies a weight for each category. In the example of FIG. 23A, categories 2301 include Biometric, which is weighed 30%, Medication, which is weighed 30%, and Physical Activity, which is weighed 40%. Category weights can further be customized for each patient. For example, categories 2302 customizes category weights for each patient (e.g., Jhon, with Biometric weighted at 35%, Medication weighted at 40%, and physical activity weighted at 25%). In one case, a medical staff member uses the computing device to identify the weights); and
	updating the scheduled eating plan for the patient based on the severity level of the actual eating event, (pages 5-6, para. 71, and page 6, para. 72, patient biometrics 
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Fontanesi with the teaching of Lozano. As suggested by Lozano, one would have been motivated to include this feature to assist a patient in adhering to a prescribed nutrition plan, (Lozano, page 2, para. 36), to modify the method of Fontanesi with the teaching of Lozano.

18.	Regarding claim 6, Fontanesi discloses the method of claim 1 as described above.  Fontanesi further discloses further comprising:
	tracking patient activity, nutrition, and eating behavior over time; creating a diagnosis scheme to determine symptom severity, divided by behavior at each meal, (page 2, para. 36, At meal time, the care plan application displays a message notifying the patient that he should adhere to the nutrition plan prescribed by his physician or other medical staff. His smartphone displays a recommended meal, and the patient uses the application to swap some food items with other recommended food items. The application displays an alert to notify the patient to adhere to his biometric testing plan by taking a blood sugar reading prior to eating his meal, and the patient does so. The patient uses a glucose meter to take the reading, and the glucose meter wirelessly 
	defining a framework and related algorithms for supporting a real-time scheme
filter, (page 5, para. 64, the described health data flow may be practiced without these specific details. Some data flows, methods, procedures, networks or algorithms have been described in general terms so as not unnecessarily confuse aspects of the embodiments.);
	tracking historical symptom and treatment plan records against learned professional diagnoses, (page 9, para. 97 and page 10, para. 98, which illustrates an example patient activity user interface, can also be used to input targets, such as a physical activity target. FIGS. 26A-B, which illustrate an example nutrition tracking user interface, which can be used to input nutrition targets. FIG. 27 illustrates an example patient biometric data user interface, which can be used to input targets, such as a biometric target. The targets can include qualitative or quantitative outcomes for a chronic condition (922), such as a patient's blood sugar level, blood pressure level, weight, energy level, endurance level, etc. (923), which can be used to establish final or partial outcomes (924). At block 908, the medical provider creates or updates the patient care plan, which is central to the telemonitoring system. The care plan can include, for example, a nutrition plan, an exercise plan, a medication plan, a biometric reading plan, etc. FIGS. 24-28 provide examples of user interfaces that can be used to input various components of the care plan, such as the nutrition plan, the exercise plan, the medication plan, the biometric reading plan, etc. FIG. 30 provides an example of a user interface that can be used to provide a daily checklist of tasks for the patient); and
	developing a cognitive symptom and treatment pattern repository over time, (page 12, paragraphs 111-112, the medical staff member or the telemonitoring system sets the daily times. At block 1213, the medical staff member determines if he wants to assign default 
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Fontanesi with the teaching of Lozano. As suggested by Lozano, one would have been motivated to include this feature to assist a patient in adhering to a prescribed nutrition plan, (Lozano, page 2, para. 36), to modify the method of Fontanesi with the teaching of Lozano.


At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Fontanesi with the teaching of Lozano. As suggested by Lozano, one would have been motivated to include this feature to assist a patient in adhering to a prescribed nutrition plan, (Lozano, page 2, para. 36), to modify the method of Fontanesi with the teaching of Lozano.
20.	Regarding claim 8, Fontanesi discloses the method of claims 1 and 7 as described above.  Fontanesi further discloses wherein the scheduled eating plan for the patient comprises a list of a plurality of foods and portions the patient should eat at predetermined times during a day, and wherein the set of actual eating events of the patient comprises a list of a plurality of foods and portions the patient actually ate, an eating quantity rating, an eating schedule value, and an eating severity level value, (page 2, para. 36, At meal time, the care plan application displays a message notifying the patient that he should adhere to the nutrition page 2, para. 38, The application sends the information to a server of the telemonitoring system, and the telemonitoring system determines that the glucose level reading is outside of a safe range, and, in response, the telemonitoring system sends an alert to his physical or other medical staff. A nurse at his doctor's office is notified via the alert, and she initiates a video call with the patient via a care plan application that runs on her smartphone. She notifies the patient that his glucose level is dangerously low, and she urges him to drink some sugary drink, such as orange juice. The patient does so. The nurse sets up an alert to notify the patient to take his blood sugar in ten minutes so she can verify that his blood sugar levels are recovering.).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Fontanesi with the teaching of Lozano. As suggested by Lozano, one would have been motivated to include this feature to assist a patient in adhering to a prescribed nutrition plan, (Lozano, page 2, para. 36), to modify the method of Fontanesi with the teaching of Lozano.
21.	Regarding claims 12-14, these claims are rejected for the same reasons as set forth above with regard to claims 5-8.  Fontanesi discloses a memory medium comprising program instructions; a bus coupled to the memory medium; and a processor, for executing the program instructions, coupled to a cognitive and customized assistant engine via the bus that when executing the program instructions, (page 3, para. 47, the reporting loop of data from a health provider's personal computer at a health facility to a central processing system). 
22.	Regarding claims 18-20, these claims are rejected for the same reasons as set forth above with regard to claims 5-8.  Fontanesi discloses a computer program product for treating a medical condition via individual customized cognitive guidance, the computer program product comprising a computer readable hardware storage device, and program instructions stored on the computer readable hardware storage device, (page 3, para. 54, the computer system includes a first computer or physician terminal 23 located at the healthcare provider or treating physician's facility and a central (PBM) processing system 29 located at a main processing center. The treating physician uses the computer to record data obtained during the treatment of the patient and then transmits the information to the main processing center using any known electronic means such as by modem 21 or E-mail and pages 5-6, paragraphs 75-76, a system utilizing computers, see FIGS. 3A and 3B. Preferably, the computers used are personal computers (due to their cost effectiveness) operating in a graphical user interface environment, such as Microsoft Windows. However, as will be understood by one skilled in the art, the present invention may be made to operate on any type of platform and any type of operating system. A facility 37, where the treating physician or healthcare provider operates, will have a personal computer (PC) or terminal 23 running software which is customized to function with the present invention. The physician records information, as described above, obtained from the patient in the PC and transmits the information, on a regular basis, to a regional processing center 38A or directly to a central processing system 29. Thus, the information may be collected at the facility 37 for a given period of time before it is transmitted to the regional processing center 38A or to the central processing system).   

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Freedman, et al., “Association between smoking and risk of bladder cancer among men and women”, American Medical Association, JAMA, August 17, 2011, Vol. 306, No. 7 Pages 737-745.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624